DETAILED ACTION
This Office Action is in response to the communication filed on 12/27/2021, under After Final Consideration Pilot Program (AFCP) 2.0.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As per instant Amendment, under AFCP 2.0 program, submitted on 12/27/2021, claims 8 and 15 have been amended.  
Claims 1-20 have been examined and are pending; claims 1, 8 and 15 are independent claims.
Claims 1-20 are allowed.

Response to Arguments
Applicant has submitted amendment, under After Final Consideration Pilot Program (AFCP) 2.0 program, amending the independent claims 8 and 15 at similar scope of independent claims 1. Claim 1 was considered allowable subject matter over prior art, in office actions mailed out on 07/12/2021 and 10/26/2021. The amendment to the claims 8 and 15, has overcome all of the prior art rejections, and the independent claims 8 and 15 have considered allowable.
Examiner's Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439